          MEMO
          Case     ENDORSED Document 17 Filed 07/29/21 Page 1 of 1
               1:20-cr-00218-ALC




                                              July 26, 2021
BY ECF

The Honorable Judge Andrew L. Carter Jr.
United States District Judge
Southern District of New York                                                          7/29/21
40 Foley Square
New York, NY 10007

RE:    United States v. Darnell Feagins
       20 Cr. 218 (ALC)

Honorable Judge Carter:
       I write to respectfully request a conference to address the issue of substitution of counsel.
There has been an irreversible break down in the attorney-client relationship and I therefore request
that new CJA counsel be appointed to represent Mr. Feagins. I have spoken with the Government
and both parties are next available on August 2 (after 12:00 p.m.).
       Thank you for your consideration of this request.



                                                      Respectfully submitted,

                                                      /s/ Zawadi Baharanyi
                                                      Zawadi Baharanyi
                                                      Assistant Federal Defender
                                                      (212) 417-8735/ (917) 612-2753


cc:    Cecilia Vogel, Assistant U.S. Attorney
                    Telephone status conference set for 8/6/21 at
                    10:30 a.m. The parties should contact the
                    Court at 1-888-363-4749 on the date and
                    time specified above and once prompted,
                    should dial access code 3768660.
                    So Ordered.


                                                                    7/29/21
